                Case 3:21-cr-00121-JD Document 42 Filed 05/07/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ERIC CHENG (CABN 274118)
   FRANK J. RIEBLI (CABN 221152)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           Eric.Cheng@usdoj.gov
             Frank.Riebli@usdoj.gov
 9
     Attorneys for United States of America
10
                                       UNITED STATES DISTRICT COURT
11
                                    NORTHERN DISTRICT OF CALIFORNIA
12
                                           SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                          ) NO. 21-CR-0121 JD
                                                        )
15           Plaintiff,                                 )
                                                        ) JOINT STATEMENT REGARDING DEFENDANT
16      v.                                              ) YBARRA’S BOND CONDITIONS
                                                        )
17   SIMON SAGE YBARRA,                                 )
                                                        )
18           Defendant.                                 )
                                                        )
19

20

21           Pursuant to the Court’s order for the parties to file a joint statement stating each condition of
22 defendant Ybarra’s pre-trial release (Dkt. 40), the parties state as follows:

23           On April 12, 2021, Magistrate Judge Jeremy D. Peterson of the Eastern District of California
24 ordered defendant Ybarra released pursuant to a $50,000 unsecured bond signed by defendant and his

25 guardians, William and Christine Kasje, E.D. Cal. Case No. 2:21-mj-00058-CKD-1. The conditions of

26 his release are set forth in two documents, attached hereto as Exhibits A and B.

27           On April 14, 2021, at his initial appearance in the Northern District of California before
28 Magistrate Judge Jacqueline Scott Corley, the Court further ordered defendant Ybarra not to have

     JOINT STATEMENT RE YBARRA
     Case No. 21-CR-0121 JD
               Case 3:21-cr-00121-JD Document 42 Filed 05/07/21 Page 2 of 2




 1 contact with any co-defendants and anyone associated with the California Grizzly Scouts. Dkt. 19.

 2          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 3 counsel for the defendant to file this joint statement.

 4

 5 DATED: May 7, 2021                                               /s/                    ___
                                                             ERIC CHENG
 6                                                           FRANK RIEBLI
                                                             Assistant United States Attorneys
 7

 8 DATED: May 7, 2021                                              /s/                  ___
                                                             MARTIN SABELLI
 9                                                           Counsel for Defendant Simon Sage Ybarra

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STATEMENT RE YBARRA
     Case No. 21-CR-0121 JD
